DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show Figures 5 and 6 as noted in paragraphs 0066-0067 of the Brief Description of the Drawings and in paragraphs 0107-0109 as described in the specification.  Examiner presumes said Figures were erroneous omitted from the application.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The term “conching” as a modifier to tool is read as describing an intended functional usage and does not define any structural geometry of the tool.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "wherein the conching tool includes an operative surface" in 8.  It is unclear whether said conching tool refers to the conching tool in line 1 of the preamble or the at least one conching tool referenced in line 5.  Examiner has interpreted the limitation to refer to the at least one conching tool in line 5.  Examiner presumes the conching tool in line 1 of the preamble should read “A conching device, comprising:”.  This is supported in that the subsequent dependent claims reference “The conching device according to claim…”.
Claims 2-14 are rejected for dependence on claim 1.
Regarding claim 5, the phrase "in particular" in line 3 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes, claim 5 will be interpreted not to require the limitation following said phrase.
Regarding claim , the phrase "in particular" in line 5 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes, claim 5 will be interpreted not to require the limitation following said phrase.
Regarding claim 1, the phrase "in particular" line 1 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For examination purposes, claim 15 will be interpreted to require the conching device of claim 1 for the method.  Hence, claim 15 is read as “A method for conching a product mass, by means of a conching device according to claim 1”.
Claims 16-19 are rejected for dependence on claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucke (US 5,707,145).
Regarding claim 1, Lucke teaches a conching tool [device*] (Figures 1-2), comprising: 
a container (drum 12), which forms an accommodating space for a product mass (inner volume 22 in Figure 2), 
a shaft (11), which is accommodated in the container at least in part (as shown in Figure 2) and which is designed to rotate about its longitudinal axis (arrow 34), and 
at least one conching tool (tool 23, 24), which is coupled to the shaft for joint rotation (as shown in Figure 2, tool 23 and 24 are coupled to shaft 11), so that the conching tool, during a conching operation of the conching device, is moved in a first direction of circulation along a circulatory path (col. 5, lines 1-3), 
wherein the conching tool includes an operative surface (bottom wall 28) facing the inner wall of the container (inner surface 18), wherein the operative surface is designed in such a way that a radial gap between the inner wall of the container and the operative surface decreases, at least in part, viewed counter to the first direction of circulation (as shown in Figure 1, region 20 decreases from region 19; col. 4, lines 45-52).
Regarding claim 15, Lucke further teaches a method for conching a product mass by means of the conching device according to claim 1 (reference claim 1 above), comprising:
filling a product mass into an accommodating spacadding bulk chocolate into the drum), 
rotating a shaft, which is accommodated, at least in part, in the container, about its longitudinal axis (claim 1, rotating the shaft), and 
moving a conching tool, which is coupled to the shaft for joint rotation, in a first direction of circulation along a circulatory path (claim 1, between a bottom wall of said mixing tools and said inside surface of the drum), 
wherein the conching tool includes an operative surface facing the inner wall of the container, and wherein the operative surface is designed in such a way that a radial gapincreasing from said lead region to said trailing region).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lucke, in view of Lekner (US 2019/0201857 A1).
Regarding claim 2, Lucke teaches all the elements of claim 1 as discussed above but does not teach the operative surface has a depression, which extends along the circulatory path.  However, Lucke discloses the operative surface of the conching tool decreases in distance from the surface of the contain to impart shear forces to the material (col. 4, lines 48-52).  One of ordinary skill in the art would have found it obvious to optimize the shape of the operative surface through routine experimentation to improve shearing properties.
Alternatively, Lekner teaches an apparatus for processing foodstuffs (1 in Figures 1-2), comprising a container (Figure 3), a shaft configured to rotated in container (23, 25), and at least one conching tool (Figures 7-8) coupled to the shaft.  The shape of the conching tool imparts shear stress on the foodstuff being processed (paragraph 0005).  Lekner further discloses an operative surface of the conching tool has a depression (channel 484 in Figures 8a-8b) to control temperature and shear forces of the foodstuff from shear forces (paragraphs 0006-0007).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operative surface of the conching tool for the benefits as disclosed by Lekner.
Regarding claim 3, Lucke, as modified by Lekner, teaches all the elements of claim 2 as discussed above but does not teach a width of the depression increases along the first direction of circulation.  However, as disclosed by Lucke, the width of the operative surface of the conching tool increases along the circulation direction (as shown in Figure 2; col. 5, lines 13-15 of Lucke).  Hence, one of ordinary skill in the art would have found it obvious to also wide the depression to account for the widening of the operative surface.

Claims 4-9, 11-13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lucke as applied to claims 1 and 15 above, and further in view of Muntener (US 6,129,008).
Regarding claim 4, Lucke teaches all the elements of claim 1 as discussed above but does not teach the conching tool
Muntener teaches a conching apparatus (Figure 1-2), comprising: a container (vessel 1), a shaft designed to rotate in the container (4), and a conching tool (tools 9; col. 6, lines 29-31) coupled to the shaft.  Muntener further discloses the conching tool comprises an operative surface (11 in Figures 7-8) and a wiper (9a) spaced apart from the operative surface improves mixing of the chocolate mass (col. 6, line 59 to col. 7  line 10).  It would have been obvious for one of ordinary skill in the art to modify the construction of the conching tool and provided a wiper as taught by Muntener to improve mixing as this is combining prior art elements according to known methods to yield predictable results.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.
Regarding claim 5, Lucke, as modified by Muntener, teaches all the elements of claim 4 as discussed above, but does not teach the wiper is arranged on the operative surface by means of a spacer.  However, Muntener discloses the conching tool having recesses (48 in Figure 7 of Muntener) to allow part of the material to pass through and improve the mixing (col. 9, lines 28-30).  One of ordinary skill in the art would have found it obvious to use a spacer as a matter of design choice for the same purpose of allow material to pass through.
Regarding claim 6, Lucke, as modified by Muntener, teaches all the elements of claim 4 as discussed above and further teaches the wiper and the operative surface extend along a joint section of the longitudinal axis of the shaft (as shown in Figures 5 and 9 of Muntener).
Regarding claim 7, Lucke, as modified by Muntener, teaches all the elements of claim 4 as discussed above but does not teach the wiper is oriented in such a way that it creates a product mass stream in the direction of a product outlet of the container.  However, Muntener discloses material is discharged at the lower part of the vessel analogously via the shaft or pipe connection (12, 35 in Figures 1 and 3; col. 6, lines 26-33 of Muntener).  Likewise, Muntener discloses the conching device comprises kneading tools (10 in Figures 5-6 of Muntener) which are arranged inclined to the longitudinal axis in order to convey the material (col. 8, lines 4-11 of Muntener).  One of ordinary skill in the art would have found it obvious to try orienting the wiper with a reasonable expectation of success for the same purpose of conveying material.
Regarding claim 8, Lucke, as modified by Muntener, further teaches at least one deflection tool, which is coupled to the shaft for joint rotation (10 in Figures 5-6; col. 8, lines 4-11 of Muntener).
Regarding claim 9, Lucke, as modified by Muntener, teaches all the elements of claim 1 but does not teach the length of the accommodating space along the longitudinal axis of the shaft.  However, while patent drawings are not necessarily to scale, Figures 3 and 5 of Muntener seem to show embodiments where the length of the container is larger than a radial extension of the container. Therefore, it would have been obvious to one of ordinary skill in the art the length of the accommodating space along the longitudinal axis of the shaft is larger than a radial extension of the accommodating space.
Regarding claim 11, Lucke, as modified by Muntener, teaches all the elements of claim 1 and further teaches the containerthe product mass during the conching operation (col. 4, lines 45-50 and 59-62; the tempering fluid contacts the mass directly rather than via a wall), and/or wherein the air inlet is positioned below the longitudinal axis of the shaft (as shown in Figure 3 of Muntener, orifices revolve about the shaft; hence, are below the longitudinal axis thereof).
Regarding claims 12 and 13, Lucke, as modified by Muntener, teaches all the elements of claim 11 as discussed above but does teach a compressed air unit designed to supply compressed air nor a heating unit designed to heat the air, either of which supplies air through the air inlet.  However, as discussed by Muntener, the air inlet supplies tempering medium to the mixture, said tempering medium being heated or cooled air (col. 4, lines 12-15 and 59-62; col. 5, line 1).  It is submitted providing a compressed air unit or heating unit for cooling the temperature of the air supplied through the air inlet would be a matter of design choice for one of ordinary skill in the art.
Regarding claim 16, Lucke, as modified by Muntener, teaches all the elements of claim 15 as discussed above and further teaches supplying air below a fill level of the product mass (reference claim 11 above, air is supplied via orifices 69 in Figure 3; col. 4, lines 45-50 and 59-62 of Muntener).
Regarding claim 18, Lucke, as modified by Muntener, teaches all the elements of claim 15 as discussed above but does not teach reversing the direction of circulation of the conching tool.  However, Muntener discloses material is discharged at the lower part of the vessel analogously via the shaft or pipe connection, each of which being provided at the center or axial end of the vessel (12, 35 in Figures 1 and 3; col. 6, lines 26-33 of Muntener).  One of ordinary skill in the art would have found it obvious to reverse rotation of the conching tool to convey to the discharge outlet.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lucke, in view of Muntener and Muntener (US 5,450,786 A; herein Muntener '786).
Regarding claim 10, Lucke, as modified by Muntener, teaches all the elements of claim 1 but does not teach a radial extension of the accommodating space increases in each case from an axial end of the accommodating space to an area of the largest cross section of the accommodating space, wherein at least one of a product outlet and of an air outlet is arranged in the vicinity of the area of the largest cross section.
Muntener ‘786 teaches a conching device (Figure 1), comprising: a shaft (4) and a plurality of conching tools (5).  The plurality of conching tools are each provided in containers (13-16), each container having radial extension which increase from each axial end (as shown in Figure 3).  Hence, It would have been obvious for one of ordinary skill in the art the accommodating space of each container also increases there form each axial end.  Absent a showing of unexpected results, one of ordinary skill in the art would have found it substitute the vessel of Muntener ‘786, specifically, the shape thereof, with that of modified Lucke, as Muntener ‘786 discloses such shaped vessels are suitable for conching devices.  This would represent the simple substitution of one known element for another to obtain predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.  Regarding the limitation, “at least one of a product outlet and of an air outlet is arranged in the vicinity of the area of the largest cross section”, it is noted Muntener discloses the outlet discloses material is discharged at the lower part of the vessel analogously via the shaft or pipe connection, each of which being provided at the center or axial end of the vessel (12, 35 in Figures 1 and 3; col. 6, lines 26-33 of Muntener).  Hence, absent of a showing of unexpected results, one of ordinary skill in the art would have found it obvious to provide an outlet at the largest cross section as a matter of design choice.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lucke as applied to claims 1 and 15 above, and further in view of Braun (EP 3241449 A1; translation as provided).
Regarding claims 14 and 17, Lucke teaches all the elements of claim 1 and 15 as discussed above but does not teach the conching device includes a weight sensing unit, which is designed to sense a weight of the container, including the product mass contained therein, during the operation of the conching devic
Braun teaches a conching device (Figures 1-2) and corresponding method for processing chocolate masses (paragraphs 0002, 0005), comprising: a vessel (2 in Figure 2), and conching tools (4 in Figure 2; paragraph 0093) attached to a shaft (3) disposed within the vessel (as shown in Figure 2).  Graber further discloses the conching device comprises at least one sensor (6 in Figure 3) used to detect the mass of the vessel (paragraph 0035) or homogeneity of the mass contained (paragraph 0036).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a weight sensor and sensing a weight of the mass, as disclosed by Braun for improved process control.  This would constitute the application of a known technique to a known device ready for improvement to yield predictable results. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See also MPEP 2143.

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lucke as applied to claim 15 above, and further in view of Lucke, in view of Lipp (US 5,945,150).
Regarding claim 19, Lucke teaches all the elements of claim 15 as discussed above but does not teach supplying a predetermined portion of a quantity of an additive containing fat during the discharge of the product mass from the container.
Lipp teaches a method of producing chocolate (Figure 1; col. 2, lines 21-38), comprising subjecting a chocolate mass to a conching treatment (Figure 3).  Lipp discloses adding a fat component to the chocolate mass after a first mixing operation (col. 3, lines 53-62) resulting in an improved diffusion of materials (col. 3, lines 55-56).  Likewise, Lipp discloses supply the fat additive after the first operation reduces manufacturing costs (col. 2, lines 59-60).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lucke and supplied a fat additive during the end of the conching method for the benefits disclosed by Lipp as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Virak Nguon whose telephone number is (571)272-4196. The examiner can normally be reached Monday-Thursday (and alternate Fridays) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N./Examiner, Art Unit 1741                                                                                                                                                                                                        5/17/2022

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715